t c memo united_states tax_court diane c lincir petitioner v commissioner of internal revenue respondent docket no filed date p and her former spouse were parties to earlier litigation in this court in which p stipulated she was not entitled to relief under former sec_6013 i r c after this stipulation was filed and before this court issued its first opinion in the earlier litigation the congress enacted sec_6015 and c i r c which provides avenues of relief that were not available under the former statute the congress also enacted sec_6015 i r c which provides that a final court decision shall be conclusive except as to qualification for relief under sec_6015 or c but that the exception applies only if both of the following apply the relief was not an issue in the proceeding that resulted in the final court decision and the court does not determine that the individual participated meaningfully in the proceeding that resulted in the final court decision the earlier litigation resulted in a decision that became final lincir v commissioner tcmemo_1999_98 supplemented 115_tc_293 affd 32_fedappx_278 9th cir p filed the instant case for innocent spouse relief under sec_6015 i r c p moves for partial summary_judgment that she is not barred from claiming innocent spouse relief even though for purposes of the instant motion only p concedes her meaningful participation in the earlier proceeding within the meaning of sec_6015 held p’s stipulated concession precludes her entitlement to judgment as a matter of law and so p’s partial summary_judgment motion is denied michael d savage for petitioner michael r skutley for respondent memorandum opinion chabot judge this matter is before us on petitioner’s motion under rule for partial summary_judgment that petitioner is permitted to claim relief under section for through because relief under that section was not available to her when she litigated income_tax deficiencies for the same years in a prior case in this court unless indicated otherwise all rule references are to the tax_court rules_of_practice and procedure unless indicated otherwise all section references are to sections of the internal_revenue_code_of_1986 as in effect for proceedings commenced at the time the petition in the instant case was filed the instant case is a claim for innocent spouse relief under subsection b or c of sec_6015 see rules sec_6015 the prior case is docket no hereinafter sometimes referred to as the case the issue for decision is whether to grant petitioner’s motion for partial summary_judgment that she is not barred by the doctrine_of res_judicata from innocent spouse relief under sec_6015 even if she meaningfully participated in the case our statements as to the facts are based entirely on the parties’ stipulations of facts and exhibits those matters that are admitted in the pleadings those matters that are admitted in the motion papers those matters set forth in affidavits submitted by the parties and the opinions issued by this court in the case petitioner’s motion does not use the term res_judicata or the term claim preclusion however we conclude from the parties’ legal memoranda that the instant motion is intended to deal solely with the application of res_judicata and even in that limited setting is based on petitioner’s limited concession as to meaningful participation in the case see infra note so for example petitioner’s motion does not deal with the collateral_estoppel defenses raised in respondent’s answer see rule also we note that respondent did not file a cross-motion on this issue see 118_tc_226 background when the petition was filed in the instant case petitioner resided in san pedro california petitioner filed joint income_tax returns with her then-husband tom i lincir hereinafter sometimes referred to as lincir for each of the years through these years were the subject of litigation in the case in which respondent determined deficiencies in and additions to petitioner’s and lincir’s federal_income_tax for through aggregating more than dollar_figure respondent also determined that petitioner and lincir were liable for increased interest on underpayments attributable to a tax-motivated transaction under sec_6621 issues in the case were addressed in lincir v commissioner tcmemo_1999_98 and 115_tc_293 affd 32_fedappx_278 9th cir we summarize the factual and procedural background briefly here and make additional findings helpful in ruling on the instant motion the setting of the case is described as follows in lincir v commissioner t c memo the deficiencies in this case result from respondent’s disallowance of certain losses the losses include those attributable to petitioners’ ie petitioner’s and lincir’s participation in the arbitrage and carry gold trading promoted by futures trading inc fti the losses also include those attributable to petitioners’ participation in the treasury bill t-bill option and stock forward transactions promoted by merit securities inc merit a company that is related to fti on date louis samuel filed the petition for petitioner and lincir in the case on date michael d savage petitioner’s counsel in the instant case entered his appearance in the case on date the petition in the case was amended to claim innocent spouse treatment for petitioner under sec_6013 as it then existed on date the parties in the case entered into a stipulated settlement of certain of the tax_shelter issues the case was set for trial in los angeles and then continued generally there followed numerous orders reports and a stipulation of facts and the case was set for trial in san francisco the case was again continued and again set for trial in san francisco the case was then consolidated with numerous other dockets then some of those dockets were severed from the consolidated_group then the trial for the remaining dockets in the consolidated_group including the case was again continued and again set to take place in san francisco on date petitioner and lincir entered into a stipulation of settled issues relating to certain tax_shelter issues agreeing to be bound by the determinations as to those issues in certain designated lead cases on date the case was severed from consolidation on date there was a 1-day trial in the case at the conclusion of the trial in the case the parties thereto stipulated orally that petitioner conceded the innocent spouse issue under sec_6013 see lincir v commissioner tcmemo_1999_98 n this concession was embodied in a written stipulation of settled issues in the case filed on date petitioner meaningfully participated in the case within the meaning of sec_6015 on date this court decided in favor of the commissioner the issues decided in the lead cases none of the taxpayers in the lead cases appealed this court’s decision this court’s opinion in the case was filed thereafter on date lincir v commissioner tcmemo_1999_98 a dispute arose regarding the computations under rule in the case this was resolved in favor of respondent 115_tc_293 decision was entered date petitioner and lincir appealed this court’s determinations were affirmed 32_fedappx_278 9th cir after the trial and before this court filed the first opinion in the case the congress enacted the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 hereinafter sometimes referred to as the so stipulated the parties further stipulate that this stipulation is made solely for purposes of the petitioner’s motion for partial summary_judgment and for no other purpose act sec_3201 of the act repealed sec_6013 the innocent spouse provisions which had been in effect at the time of the trial in the case stat sec_3201 of the act enacted sec_6015 stat sec_3201 of the act provided in pertinent part that both the sec_6013 repeal and the sec_6015 enactment shall apply to any liability for tax arising on or before such date the date of the enactment of the act date but remaining unpaid as of such date 112_stat_740 after petitioner and lincir filed their notice of appeal from our decision in the case and before that decision was affirmed by the court_of_appeals the congress enacted the consolidated appropriations act which included the community renewal tax relief act of publaw_106_554 114_stat_2763 2763a-587 hereinafter sometimes referred to as the act the act made several changes to sec_6015 including the enactment of the present texts of sec_6015 and sec_6015 pars and b of sec a of appendix g of publaw_106_554 stat pincitea- 2763a-641 the act provided in pertinent part sec f of appendix g of pub l that these changes shall take effect on the date of the enactment of this act date stat pincitea-643 on date while the case was still before the court_of_appeals petitioner filed with respondent a form_8857 request for innocent spouse relief at that time respondent had not yet begun collection activities against petitioner within the meaning of sec_6015 on date respondent issued a notice_of_determination denying the requested innocent spouse relief i the setting discussion the matter before us in petitioner’s motion for partial summary_judgment is quite limited in the instant case’s answer respondent relies on the doctrine_of res_judicata to bar any relief under sec_6015 the doctrine_of collateral_estoppel to bar relitigation of whether petitioner knew or had reason to know of substantial understatements of tax for the years in the case and the doctrine_of collateral_estoppel to bar relitigation of whether it would be inequitable to hold petitioner jointly liable for the deficiencies for the years in the case thus the effect of our ruling on petitioner’s motion is to set the parameters for further litigation on whether petitioner is precluded from making claims under sec_6015 the actual claims under sec_6015 have not yet been presented ii summary_judgment summary_judgment is a device used to expedite litigation it is intended to avoid unnecessary and expensive trials however it is not a substitute for trial it should not be used to resolve genuine disputes over material factual issues 249_f2d_616 9th cir 88_tc_794 a decision will be rendered on a motion for summary_judgment if the pleadings answers to interrogatories depositions admissions and other acceptable materials together with the affidavits if any show that there is not any genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b a partial summary adjudication may be made which does not dispose_of all the issues in the case id because the effect of granting a motion for summary_judgment is to decide the case against a party without allowing that party an opportunity for a trial the motion should be cautiously invoked and granted only after a careful consideration of the case 326_us_1 cox v american fidelity casualty co f 2d pincite 98_tc_383 petitioner as the moving party has the burden of showing the absence of a genuine issue as to any material fact for these purposes the party opposing the motion is to be afforded the benefit of all reasonable doubt and the material submitted by both sides must be viewed in the light most favorable to the opposing party that is all doubts as to the existence of an issue of material fact must be resolved against the movant e g 398_us_144 636_f2d_1141 n 7th cir kroh v commissioner t c pincite in the instant case respondent has not filed any cross- motion for partial summary_judgment where as in the instant case only one side has moved for summary_judgment there is implicit in the movant’s obligations as to material facts that the movant has to persuade the court that she has correctly identified what facts are material 118_tc_226 respondent strongly agrees with the material facts surrounding the narrow issue that petitioner presents in her motion we proceed to consider whether partial summary_judgment for petitioner may be rendered as a matter of law our understanding of what are the material facts affects our conclusions as to how the law applies iii res_judicata a in general the supreme court in 333_us_591 summarized res_judicata also known as claim preclusion as follows the rule provides that when a court of competent jurisdiction has entered a final judgment on the merits of a cause of action the parties to the suit and their privies are thereafter bound not only as to every matter which was offered and received to sustain or defeat the claim or demand but as to any other admissible matter which might have been offered for that purpose 94_us_351 the judgment puts an end to the cause of action which cannot again be brought into litigation between the parties upon any ground whatever absent fraud or some other factor invalidating the judgment as to the application of the doctrine in the context of income_tax litigation the court stated in sunnen income taxes are levied on an annual basis each year is the origin of a new liability and of a separate cause of action thus if a claim of liability or non- liability relating to a particular tax_year is litigated a judgment on the merits is res_judicata as to any subsequent proceeding involving the same claim and the same tax_year id pincite as a general_rule where the tax_court has entered a decision for a taxable_year both the taxpayer and the commissioner with certain exceptions are barred from reopening that year 105_tc_41 104_tc_221 it has also been held that the tax court’s jurisdiction once it attaches extends to the entire subject of the correct_tax for the particular year 309_f2d_760 see 85_tc_527 an agreed or stipulated judgment is a judgment on the merits for purposes of res_judicata 74_f3d_906 9th cir and cases there cited it follows that for res_judicata purposes the decision incorporates those elements that the parties have settled by stipulation as well as those that have been redetermined by the court res_judicata is essentially a court-created rule commissioner v sunnen u s pincite although the general outlines of the rule are relatively straightforward the details applicable in certain cases may be quite intricate see eg the discussion in hemmings v commissioner t c pincite in addition the congress sometimes enacts legislation that overrides or modifies res_judicata see eg burke v commissioner t c pincite opinion of the court chabot j concurring swift j concurring in the result only b innocent spouse under the law before the act the cause of action in the case included the possibility of innocent spouse relief thus but for the act the resolution of the case by entry of decision which became final would have precluded reopening the claim of liability or non-liability relating to a particular tax_year in the instant case through commissioner v sunnen u s pincite 116_tc_272 in particular for these purposes it would not matter that the innocent spouse claim in the case was resolved by the parties’ stipulation rather than by the court’s holding on the merits the act revised the innocent spouse rules to provide avenues for relief that were not available under the former statute provided for elections to claim certain kinds of relief gave jurisdiction to this court to determine the appropriate relief available to the individual under this section sec_6015 and repealed former sec_6013 newly enacted sec_6015 provided as follows applicable rules -- a allowance of credit or refund --except as provided in subparagraph b notwithstanding any other law or rule_of law other than sec_6512 sec_7121 or sec_7122 credit or refund shall be allowed or made to the extent attributable to the application of this section b res_judicata --in the case of any election under subsection b or c if a decision of the tax_court in any prior proceeding for the same taxable_year has become final such decision shall be conclusive except with respect to the qualification of the individual for relief which was not an issue in such proceeding the exception contained in the preceding sentence shall not apply if the tax_court determines that the individual participated meaningfully in such prior proceeding c limitation on tax_court jurisdiction --if a suit_for_refund is begun by either individual filing the joint_return pursuant to section i the tax_court shall lose jurisdiction of the individual’s action under this section to whatever extent jurisdiction is acquired by the district_court or the united_states court of federal claims over the taxable years that are the subject of the suit_for_refund and ii the court acquiring jurisdiction shall have jurisdiction over the petition filed under this subsection the act struck out subparagraphs a and b of original sec_6015 and enacted new sec_6015 as follows g credits and refunds -- in general --except as provided in paragraphs and notwithstanding any other law or rule_of law other than sec_6511 sec_6512 sec_7121 or sec_7122 credit or refund shall be allowed or made to the extent attributable to the application of this section res_judicata --in the case of any election under subsection b or c if a decision of a court in any prior proceeding for the same taxable_year has become final such decision shall be conclusive except with respect to the qualification of the individual for relief which was not an issue in such proceeding the exception contained in the preceding sentence shall not apply if the court determines that the individual participated meaningfully in such prior proceeding credit and refund not allowed under subsection c --no credit or refund shall be allowed as a result of an election under subsection c iv parties’ contentions both sides treat sec_6015 as the controlling statute their disputes center on a treasury regulation interpreting this statute petitioner contends that relief under sec_6015 was not available to her in the case and so under treasury regulations she is to be treated as not having meaningfully participated in the case whether or not she in fact meaningfully participated petitioner concludes that as a matter of law she is not barred by the ‘meaningful participation’ rule from asserting innocent spouse status under sec_6015 in this case petitioner bases her contention that relief under sec_6015 was not available in the case on the following when the record was closed in the case the act had not yet been enacted so sec_6015 relief could not have been claimed sec_6015 as enacted by the act required exhaustion of administrative remedies and even if petitioner had applied promptly when the administrative remedies became available she would not have been able to petition this court until date--four months after the court entered its decision in the case until date when the court entered the decision on date after resolution of a rule dispute petitioner may be referring to the date of the court’s initial opinion in the case petitioner points out that the court ordinarily does not permit a continued proposed_regulations were published explaining the allocation systems petitioner did not even know whether it would be worth the effort not to mention this court’s resources to seek relief and because of the 2-year election rule under sec_6015 as enacted by the act petitioner was not required to seek relief under sec_6015 while the case was pending respondent notes that the effective date of the regulation on which petitioner relies precludes its application to petitioner’s case but agrees that the reasoning behind sec_1_6015-1 that a taxpayer should not be barred from raising sec_6015 if the defense was unavailable because of the effective date of sec_6015 should apply with equal force here respondent contends that petitioner’s motion should nevertheless be denied because the sec_6015 innocent spouse defense was available to petitioner in the case based on the following reopening the record is within the discretion continued new issue to be raised during the rule computation proceedings the parties stipulated that petitioner filed her request for innocent spouse relief on date the regulations apply to requests filed on or after date sec_1 income_tax regs to the same effect see our discussion in trent v commissioner tcmemo_2002_285 see also 120_tc_451 of the court and petitioner chose to forego such opportunities to move the court to reopen the record before decision was entered in the case and should not be allowed to set_aside her decision well after the fact although sec_6015 as enacted by the act provided for administrative remedies nothing in sec_6015 indicates that this was intended to be the sole means to raise sec_6015 res_judicata effects cannot be avoided simply because a sec_6015 claim was not economically worth her while prior to the commissioner promulgating his proposed_regulations under the allocation rules and petitioner’s interpretation of the 2-year election rule would make sec_6015 into irrational surplusage because under that interpretation the res_judicata rule could always be avoided the parties dispute the significance of our opinions in noons v commissioner tcmemo_2004_243 and 114_tc_276 petitioner states this court may wish to consider whether noons like butler is correctly decided we agree with respondent’s conclusion that petitioner is not entitled to summary_judgment as a matter of law v conclusions the congress chose to provide a statutory rule as to res_judicata in sec_6015 under the act and then in sec_6015 under the act the statutory language provides that if a decision of a court has become final such decision shall be conclusive sec_6015 emphasis supplied an exception is provided but the statute states that exception shall not apply if the court determines that the individual participated meaningfully in such prior proceeding id emphasis supplied both sides focus on the following sentence in sec_1 e income_tax regs a requesting spouse has not meaningfully participated in a prior proceeding if due to the effective date of sec_6015 relief under sec_6015 was not available in that proceeding see supra text at notes and the regulation provides a partial definition of the statutory language petitioner contends this partial definition helps her cause and she qualifies for its benefits respondent does not dispute the effectiveness of this partial definition to help some innocent spouse claimants but contends that this petitioner does not satisfy the requirements cf 119_tc_157 70_tc_214 chabot j concurring so that he that runs may read the congress headed this provision res_judicata in both the act and the act the parties agree that there is no genuine issue as to any material fact rule b but their dispute as to the meaning of the regulation implies in the instant case a disagreement as to what are the material facts however we are spared the necessity in the instant case of exploring the nuances of the regulation and determining which are the material facts and their consequences whatever may be the precise meaning of the regulation sentence the parties focus on that sentence is an interpretation of the meaningful participation language of sec_6015 the parties have stipulated for purposes of this motion as follows petitioner meaningfully participated in the case within the meaning of sec_6015 we understand this stipulation to be an agreement that whatever facts are necessary to a conclusion of meaningful participation under sec_6015 those are the facts in the instant case see supra note neither side has asked to be relieved from the effects of this stipulation see rule e second sentence this stipulation is not plainly in conflict with the undisputed evidence in the record cf mclaulin v commissioner see eg discussion in huynh v commissioner tcmemo_2006_180 and cases cited therein 115_tc_255 n affd 276_f3d_1269 11th cir 66_tc_312 petitioner was advised by counsel in the case and is advised by counsel in the instant case we do not see any special circumstances that would warrant us sua sponte to relieve any party in the instant case from the effects of the meaningfully participated stipulation thus however we resolve the legal questions the effect of the stipulation is that petitioner participated meaningfully in the case within the meaning of sec_6015 the controlling statute in vetrano v commissioner t c pincite we described the effect of sec_6015’s general_rule as follows the above provision prescribes the effect that a final court decision for a particular taxable_year will have on a subsequent election by the taxpayer under subsection b or c of sec_6015 for the same taxable_year by its terms an individual cannot make an election under sec_6015 or c for any taxable_year that is the subject of a final court decision unless the individual’s qualification for relief under sec_6015 or c was not an issue in the prior court_proceeding and the individual did not participate meaningfully in the prior proceeding see sec_6015 stated differently an individual who participated meaningfully in a court_proceeding is precluded from electing relief under sec_6015 or c for the same taxable_year after the decision of the court becomes final whether or not the individual’s qualification for relief under sec_6015 or c was an issue in the prior proceeding see sec_6015 it follows that the parties’ stipulation forecloses petitioner from showing within the confines of her motion that she is entitled to the benefit of the statutory exception it then follows that petitioner is not entitled to judgment as a matter of law on her partial summary_judgment motion an appropriate order will be issued denying petitioner’s motion for partial summary_judgment
